Exhibit 10.1

ULTRATECH, INC.

1993 STOCK OPTION/STOCK ISSUANCE PLAN

(Amended and Restated as of May 31, 2011)

ARTICLE ONE

GENERAL

I. PURPOSE OF THE PLAN

This 1993 Stock Option/Stock Issuance Plan (“Plan”) is intended to promote the
interests of Ultratech, Inc., a Delaware corporation (the “Corporation”), by
providing (i) key employees (including officers) of the Corporation (or its
parent or subsidiary corporations) who are responsible for the management,
growth and financial success of the Corporation (or its parent or subsidiary
corporations), (ii) the non-employee members of the Corporation’s Board of
Directors and (iii) independent consultants and other advisors who provide
valuable services to the Corporation (or its parent or subsidiary corporations)
with the opportunity to acquire a proprietary interest, or otherwise increase
their proprietary interest, in the Corporation as an incentive for them to
remain in the service of the Corporation (or its parent or subsidiary
corporations).

A. The Plan became effective on September 29, 1993, the date on which the shares
of the Corporation’s Common Stock were registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”). Such date is
hereby designated as the Effective Date for the Plan.

B. This Plan shall serve as the successor to the Corporation’s existing 1993
Stock Option and 1993 Stock Issuance Plans (the “Predecessor Plans”), and no
further option grants or share issuances shall be made under the Predecessor
Plans from and after the Effective Date of this Plan. All outstanding stock
options and unvested share issuances under the Predecessor Plans on the
Effective Date are hereby incorporated into this Plan and shall accordingly be
treated as outstanding stock options and unvested share issuances under this
Plan. However, each outstanding option grant and unvested share issuance so
incorporated shall continue to be governed solely by the express terms and
conditions of the instrument evidencing such grant or issuance, and no provision
of this Plan shall be deemed to affect or otherwise modify the rights or
obligations of the holders of such incorporated options with respect to their
acquisition of shares of Common Stock thereunder. All unvested shares of Common
Stock outstanding under the Predecessor Plans on the Effective Date shall
continue to be governed solely by the express terms and conditions of the
instruments evidencing such issuances, and no provision of this Plan shall be
deemed to affect or modify the rights or obligations of the holders of such
unvested shares.

II. DEFINITIONS

A. For purposes of the Plan, the following definitions shall be in effect:

Board: the Corporation’s Board of Directors.

Code: the Internal Revenue Code of 1986, as amended.

Committee: the committee of two (2) or more non-employee Board members appointed
by the Board to administer the Plan.

Common Stock: shares of the Corporation’s common stock.

Change in Control: a change in ownership or control of the Corporation effected
through either of the following transactions:

a. any person or related group of persons (other than the Corporation or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Corporation) directly or indirectly

 

1



--------------------------------------------------------------------------------

acquires beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act)
of securities possessing more than fifty percent (50%) of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders; or

b. there is a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more proxy contests for the election of Board
members, to be comprised of individuals who either (A) have been Board members
continuously since the beginning of such period or (B) have been elected or
nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time such election or nomination was approved by the Board.

Corporate Transaction: any of the following stockholder-approved transactions to
which the Corporation is a party:

a. a merger or consolidation in which the Corporation is not the surviving
entity, except for a transaction the principal purpose of which is to change the
State in which the Corporation is incorporated,

b. the sale, transfer or other disposition of all or substantially all of the
assets of the Corporation in complete liquidation or dissolution of the
Corporation, or

c. any reverse merger in which the Corporation is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Corporation’s outstanding securities are transferred to
person or persons different from the persons holding those securities
immediately prior to such merger.

Employee: an individual who performs services while in the employ of the
Corporation or one or more parent or subsidiary corporations, subject to the
control and direction of the employer entity not only as to the work to be
performed but also as to the manner and method of performance.

Fair Market Value: the Fair Market Value per share of Common Stock determined in
accordance with the following provisions:

a. If the Common Stock is at the time listed or admitted to trading on the
Nasdaq Global or Global Select Market, the Fair Market Value shall be the
closing selling price per share on the date in question, as such price is
reported by the National Association of Securities Dealers on such exchange. If
there is no reported closing selling price for the Common Stock on the date in
question, then the closing selling price on the last preceding date for which
such quotation exists shall be determinative of Fair Market Value.

b. If the Common Stock is at the time listed or admitted to trading on any other
national stock exchange, then the Fair Market Value shall be the closing selling
price per share on the date in question on the exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no reported sale of Common Stock on such exchange on the date in
question, then the Fair Market Value shall be the closing selling price on the
exchange on the last preceding date for which such quotation exists.

Full-Value Award: any of the following awards under the Plan that are settled in
shares of Common Stock: restricted stock awards (unless issued for cash
consideration equal to the Fair Market Value of the awarded shares of Common
Stock on the award date), restricted stock unit awards, performance shares, cash
incentive awards and any other award under the Plan that is not a stock option
grant or a stock appreciation right grant.

Optionee: any person to whom an option or stock appreciation right is granted
under the Discretionary Grant Program in effect under the Plan.

Participant: any person who receives a direct issuance of Common Stock under the
Stock Issuance Program in effect under the Plan or a restricted stock unit award
under the Automatic Grant Program.

Plan Administrator: the Committee in its capacity as the administrator of the
Plan.

 

2



--------------------------------------------------------------------------------

Performance-Based Award shall have the meaning assigned to such term in Appendix
A to the Plan.

Permanent Disability or Permanently Disabled: the inability of the Optionee or
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of twelve (12) months or more.

Service: the performance of services on a periodic basis to the Corporation (or
any parent or subsidiary corporation) in the capacity of an Employee, a
non-employee member of the board of directors or an independent consultant or
advisor, except to the extent otherwise specifically provided in the applicable
stock option or stock issuance agreement. For purposes of the Plan, an Optionee
or Participant shall be deemed to cease Service immediately upon the occurrence
of the either of the following events: (i) the Optionee or Participant no longer
performs services in any of the foregoing capacities for the Corporation or any
Parent or Subsidiary or (ii) the entity for which the Optionee or Participant is
performing such services ceases to remain a Parent or Subsidiary of the
Corporation, even though the Optionee or Participant may subsequently continue
to perform services for that entity. Service shall not be deemed to cease during
a period of military leave, sick leave or other personal leave approved by the
Corporation; provided, however, that except to the extent otherwise required by
law or expressly authorized by the Plan Administrator or the Corporation’s
written leave of absence policy, no Service credit shall be given for vesting
purposes for any period the Optionee or Participant is on a leave of absence.

B. The following provisions shall be applicable in determining the parent and
subsidiary corporations of the Corporation:

Any corporation (other than the Corporation) in an unbroken chain of
corporations ending with the Corporation shall be considered to be a parent of
the Corporation, provided each such corporation in the unbroken chain (other
than the Corporation) owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

Each corporation (other than the Corporation) in an unbroken chain of
corporations which begins with the Corporation shall be considered to be a
subsidiary of the Corporation, provided each such corporation (other than the
last corporation) in the unbroken chain owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

III. STRUCTURE OF THE PLAN

A. Stock Programs. The Plan shall be divided into three separate components: the
Discretionary Grant Program specified in Article Two, the Automatic Grant
Program specified in Article Three and the Stock Issuance Program specified in
Article Four. Under the Discretionary Grant Program, eligible individuals may,
at the discretion of the Plan Administrator in accordance with the provisions of
Article Two, be granted options to purchase shares of Common Stock or stock
appreciation rights tied to the value of such Common Stock. Under the Automatic
Grant Program, non-employee Board members will receive a series of automatic
restricted stock unit awards over their period of continued Board service in
accordance with the provisions of Article Three. Under the Stock Issuance
Program, eligible individuals may, at the discretion of the Plan Administrator,
be issued shares of Common Stock pursuant to restricted stock awards, restricted
stock units or other share right awards which vest upon the completion of a
designated service period or the attainment of pre-established performance
milestones, or such shares of Common Stock may be issued through direct purchase
or as a bonus for services rendered the Corporation (or any Parent or
Subsidiary) or the Corporation’s attainment of financial objectives.

B. General Provisions. Unless the context clearly indicates otherwise, the
provisions of Articles One and Five shall apply to the Discretionary Grant
Program, the Automatic Grant Program and the Stock Issuance Program and shall
accordingly govern the interests of all individuals under the Plan.

 

3



--------------------------------------------------------------------------------

IV. ADMINISTRATION OF THE PLAN

A. Both the Discretionary Grant Program and the Stock Issuance Program shall be
administered by a committee (“Committee”) of two or more non-employee Board
members. Members of the Committee shall serve for such period of time as the
Board may determine and shall be subject to removal by the Board at any time.

B. The Committee as Plan Administrator shall have full power and authority
(subject to the express provisions of the Plan) to establish rules and
regulations for the proper administration of the Discretionary Grant and Stock
Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of such programs and any outstanding option
grants, stock issuances or other stock-based awards thereunder as it may deem
necessary or advisable. Decisions of the Plan Administrator shall be final and
binding on all parties who have an interest in the Discretionary Grant or Stock
Issuance Program or any outstanding stock option, stock appreciation right,
share issuance or other stock-based award thereunder.

C. Administration of the Automatic Grant Program shall be self-executing in
accordance with the express terms and conditions of Article Three, and the
Committee as Plan Administrator shall exercise no discretionary functions with
respect to restricted stock unit awards made pursuant to that program.

V. DISCRETIONARY GRANTS AND STOCK ISSUANCES

A. The persons eligible to participate in the Discretionary Grant Program under
Article Two or the Stock Issuance Program under Article Four shall be limited to
the following:

1. officers and other key employees of the Corporation (or its parent or
subsidiary corporations) who render services which contribute to the management,
growth and financial success of the Corporation (or its parent or subsidiary
corporations);

2. non-employee members of the Board; and

3. those independent consultants or other advisors who provide valuable services
to the Corporation (or its parent or subsidiary corporations).

B. The Plan Administrator shall have full authority to determine, (I) with
respect to the grant of stock options or stock appreciation rights under the
Discretionary Grant Program, which eligible individuals are to receive such
grants, the time or time when those grants are to be made, the number of shares
to be covered by each such grant, the time or times at which each option or
stock appreciation right is to vest and become exercisable, the status of a
granted stock option as either an incentive stock option (“Incentive Option”)
which satisfies the requirements of Section 422 of the Code or a non-statutory
stock option not intended to meet such requirements, and the maximum term for
which the granted stock option or stock appreciation right may remain
outstanding and (II) with respect to stock issuances or other stock-based awards
under the Stock Issuance Program, which eligible persons are to receive such
issuances or awards, the time or times when the issuances or awards are to be
made, the number of shares subject to each such issuance or award, the vesting
schedule (if any) applicable to the shares which are the subject of such
issuance or award and the consideration for those shares.

VI. STOCK SUBJECT TO THE PLAN

A. Shares of Common Stock shall be available for issuance under the Plan and
shall be drawn from either the Corporation’s authorized but unissued shares of
Common Stock or from reacquired shares of Common Stock, including shares
repurchased by the Corporation on the open market. The maximum number of shares
of Common Stock reserved for issuance over the term of the Plan shall be limited
to 14,076,779 shares.1 As

 

1 

The current aggregate share limit for the Plan is 10,776,779 shares.
Stockholders are being asked to approve amendments to the Plan that would
increase this aggregate share limit by an additional 3,300,000 shares (so that
the new aggregate share limit for the Plan would be 14,076,779 shares.
Stockholders are also being asked to approve a corresponding increase in the
number of shares that may be delivered pursuant to Incentive Options granted
under the Plan.

 

4



--------------------------------------------------------------------------------

required under applicable regulations, in no event will the number of shares of
Common Stock that may be delivered pursuant to Incentive Options granted under
the Plan exceed such share reserve. Such share reserve includes (i) the initial
number of shares incorporated into the Plan from the Predecessor Plans on the
Effective Date, (ii) an additional 600,000-share increase authorized by the
Board on March 21, 1996 and approved by the stockholders at the 1996 Annual
Stockholders Meeting, (iii) an additional 277,239 shares attributable to the
automatic annual share increase for fiscal 1996 which was effected on January 2,
1996, (iv) an additional 284,346 shares attributable to the automatic annual
share increase for fiscal 1997 which was effected on January 2, 1997, (v) an
additional 450,000 shares authorized by the Board on March 18, 1997 and approved
by the stockholders at the 1997 Annual Meeting, (vi) an additional 291,008
shares attributable to the automatic annual share increase for fiscal 1998 which
was effected on January 2, 1998, (vii) an additional 295,480 shares attributable
to the automatic annual share increase for fiscal 1999 which was effected on
January 4, 1999, (viii) an additional 299,490 shares attributable to the
automatic annual share increase for fiscal 2000 which was effected on January 3,
2000, (ix) an additional 898,045 shares of Common Stock added to the share
reserve on January 2, 2002 by reason of the automatic increase provision of
Section VI.B of this Article One, (x) an additional 905,088 shares of Common
Stock added to the share reserve on January 2, 2003 by reason of the automatic
increase provision of Section VI.B of this Article One, (xi) an additional
943,285 shares of Common Stock added to the share reserve on January 2, 2004 by
reason of the automatic increase provision of Section VI.B of this Article One,
(xii) an additional 954,141 shares of Common Stock added to the share reserve on
January 2, 2005 by reason of the automatic increase provision of Section VI.B of
this Article One, (xiii) an additional 949,991 shares of Common Stock added to
the share reserve on January 3, 2006 by reason of the automatic increase
provision of Section VI.B of this Article One, and (xiv) an additional
3,300,000-share increase authorized by the Board on May 31, 2011, subject to
approval by the stockholders at the 2011 Annual Stockholders Meeting. The share
reserve in effect from time to time under the Plan shall be subject to periodic
adjustment in accordance with the provisions of this Section VI. To the extent
one or more outstanding options under the Predecessor Plans which have been
incorporated into this Plan are subsequently exercised, the number of shares
issued with respect to each such option shall reduce, on a share-for-share
basis, the number of shares available for issuance under this Plan.

B. The number of shares of Common Stock available for issuance under the Plan
shall automatically increase on the first trading day of January of each
calendar year, beginning with calendar year 2002 and continuing through calendar
year 2006, by an amount equal to four percent (4%) of the total number of shares
of Common Stock outstanding on the last trading day of the calendar year
immediately preceding the calendar year of each such share increase, but in no
event shall any such annual increase exceed 1,700,000 shares.

C. Shares of Common Stock issued in respect of any Full-Value Award granted
under the Plan after the 2011 Annual Meeting shall be counted against the
foregoing share limit set forth in Paragraph A of this Section VI above as two
shares for every one share issued in connection with such award. (For example,
if a stock bonus of 100 shares of Common Stock is granted under the Plan, 200
shares shall be charged against the share limit in connection with that award.)

D. In no event may the aggregate number of shares of Common Stock for which any
one individual participating in the Plan may be granted stock options,
stand-alone stock appreciation rights, direct stock issuances (whether vested or
unvested) or other stock-based awards (whether in the form of restricted stock
units or other share-right awards) exceed 400,000 shares per fiscal year,
beginning with the 1995 fiscal year. However, for the fiscal year in which an
individual receives his or her initial stock option or stock appreciation right,
direct stock issuance or other stock-based award under the Plan, the limit shall
be increased to 600,000 shares. Such limitations shall be subject to adjustment
from time to time in accordance with the provisions of this Section VI.

E. Shares of Common Stock subject to outstanding options (including options
transferred to this Plan from the Predecessor Plan) or other awards made under
the Plan shall be available for subsequent issuance under the Plan to the extent
those options or awards expire or terminate for any reason (including, without
limitation, the cancellation of one or more options in accordance with
Section IV of Article Two of the Plan) prior to the

 

5



--------------------------------------------------------------------------------

issuance of the shares of Common Stock subject to those options or awards. The
number of shares so available for subsequent issuance shall be determined in
accordance with the ratio (one-for-one or two-for-one) applied to the reduction
of the share reserve at the time each such award was made. Unvested shares
issued under the Plan and subsequently repurchased by the Corporation, at the
original exercise or issue price paid per share, pursuant to the Corporation’s
repurchase rights under the Plan shall be added back to the number of shares of
Common Stock reserved for issuance under the Plan at the same ratio (one-for-one
or two-for-one) at which they were charged against such share reserve when
issued and shall accordingly be available for reissuance through one or more
subsequent option grants or direct stock issuances under the Plan. Shares
subject to any stock appreciation rights exercised in accordance with Section V
of Article Two shall reduce on a share-for-share basis the number of shares of
Common Stock available for subsequent issuance under the Plan (as provided in
paragraph (C) of such section). In addition, should the exercise price of an
outstanding option under the Plan (including any option incorporated from the
Predecessor Plans) be paid with shares of Common Stock or should shares of
Common Stock otherwise issuable under the Plan be withheld by the Corporation in
satisfaction of the withholding taxes incurred in connection with the exercise
of an outstanding option under the Plan or the issuance of vested shares
pursuant to a stock or stock-based award made under the Plan, then the number of
shares of Common Stock available for issuance under the Plan shall be reduced by
the appropriate ratio for the gross number of shares for which the option is
exercised or for which the stock or stock-based award was made, and not by the
net number of shares of Common Stock actually issued to the holder of such
option or award. Accordingly, with respect to any such stock withholding for
Full-Value Awards made under the Plan after the date of the 2011 Annual Meeting,
each share withheld to satisfy the applicable withholding taxes will reduce the
share reserve by two shares, unless such reduction to the share reserve was
previously effected at the time the award was made.

F. In the event any change is made to the outstanding shares of Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class effected without the Corporation’s receipt
of consideration or should the value of the outstanding shares of Common Stock
be substantially reduced by reason of a spin-off transaction or extraordinary
dividend or distribution, equitable adjustments shall be made to (i) the maximum
number and/or class of securities issuable under the Plan, (ii) the maximum
number and/or class of securities for which any one person may be granted stock
options, stand-alone stock appreciation rights, direct stock issuances and other
stock-based awards under this Plan per calendar year, (iii) the number and/or
class of securities for which restricted stock unit awards are to be
subsequently made per eligible non-employee Board member under the Automatic
Grant Program, (iv) the number and/or class of securities and exercise price per
share in effect under each stock option or stock appreciation right outstanding
under the Discretionary Grant Program or Automatic Grant Program, (v) the number
and/or class of securities subject to each outstanding restricted stock unit or
other stock-based award under the Plan and the issue price (if any) payable per
share, (vi) the maximum number and/or class of securities subject to
Performance-Based Awards denominated in such securities that may be made to any
one participant per calendar year and (vii) the number and/or class of
securities and price per share in effect under each outstanding option
incorporated into this Plan from the Predecessor Plans. Such adjustments to the
outstanding options and other stock-based awards are to be effected in a manner
which shall preclude the enlargement or dilution of rights and benefits under
those outstanding options, stock appreciation rights and other awards. The
adjustments determined by the Plan Administrator shall be final, binding and
conclusive.

 

6



--------------------------------------------------------------------------------

ARTICLE TWO

DISCRETIONARY GRANT PROGRAM

I. TERMS AND CONDITIONS OF OPTIONS

Options granted pursuant to the Discretionary Grant Program shall be authorized
by action of the Plan Administrator and may, at the Plan Administrator’s
discretion, be either Incentive Options or non-statutory options. Individuals
who are not Employees of the Corporation or its parent or subsidiary
corporations may only be granted non-statutory options. Each granted option
shall be evidenced by one or more instruments in the form approved by the Plan
Administrator; provided, however, that each such instrument shall comply with
the terms and conditions specified below. Each instrument evidencing an
Incentive Option shall, in addition, be subject to the applicable provisions of
Section II of this Article Two.

A. Option Price.

1. The option price per share shall be fixed by the Plan Administrator and shall
in no event be less than one hundred percent (100%) of the fair market value of
such Common Stock on the grant date.

2. The option price shall become immediately due upon exercise of the option
and, subject to the provisions of Section I of Article Four and the instrument
evidencing the grant, shall be payable in one of the following alternative forms
specified below:

 

  •  

full payment in cash or check drawn to the Corporation’s order; or

 

  •  

full payment in shares of Common Stock held for the requisite period necessary
to avoid a charge to the Corporation’s earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date (as such term is defined
below); or

 

  •  

full payment in a combination of shares of Common Stock held for the requisite
period necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date and cash
or check drawn to the Corporation’s order; or

 

  •  

full payment through a broker-dealer sale and remittance procedure pursuant to
which the Optionee (I) shall provide irrevocable written instructions to a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate option
price payable for the purchased shares plus all applicable Federal and State
income and employment taxes required to be withheld by the Corporation in
connection with such purchase and (II) shall provide written directives to the
Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale transaction.

For purposes of this subparagraph (2), the Exercise Date shall be the date on
which written notice of the option exercise is delivered to the Corporation.
Except to the extent the sale and remittance procedure is utilized in connection
with the exercise of the option, payment of the option price for the purchased
shares must accompany such notice.

B. Term and Exercise of Options. Each option granted under this Discretionary
Grant Program shall be exercisable at such time or times and during such period
as is determined by the Plan Administrator and set forth in the instrument
evidencing the grant. No such option, however, shall have a maximum term in
excess of ten (10) years from the grant date.

C. Limited Transferability. During the lifetime of the Optionee, Incentive
Options shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or by the laws of descent and distribution
following the Optionee’s death. However, non-statutory options may, in
connection with the

 

7



--------------------------------------------------------------------------------

Optionee’s estate plan, be assigned in whole or in part during the Optionee’s
lifetime to one or more members of the Optionee’s immediate family or to a trust
established exclusively for the Optionee or one or more such family members. The
assigned portion may only be exercised by the person or persons who acquire a
proprietary interest in the option pursuant to the assignment. The terms
applicable to the assigned portion shall be the same as those in effect for the
option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Plan Administrator may deem appropriate.

D. Termination of Service.

1. The following provisions shall govern the exercise period applicable to any
outstanding options held by the Optionee at the time of cessation of Service or
death.

 

  •  

Should an Optionee cease Service for any reason (including death or Permanent
Disability) while holding one or more outstanding options under this
Article Two, then none of those options shall (except to the extent otherwise
provided pursuant to subparagraph D.(3) below) remain exercisable for more than
a thirty-six (36)-month period (or such shorter period determined by the Plan
Administrator and set forth in the instrument evidencing the grant) measured
from the date of such cessation of Service.

 

  •  

Any option held by the Optionee under this Article Two and exercisable in whole
or in part on the date of his or her death may be subsequently exercised by the
personal representative of the Optionee’s estate or by the person or persons to
whom the option is transferred pursuant to the Optionee’s will or in accordance
with the laws of descent and distribution. Such exercise, however, must occur
prior to the earlier of (i) the first anniversary of the date of the Optionee’s
death or (ii) the specified expiration date of the option term. Upon the
occurrence of the earlier event, the option shall terminate.

 

  •  

Under no circumstances shall any such option be exercisable after the specified
expiration date of the option term.

 

  •  

During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of shares (if any) in which
the Optionee is vested at the time of his or her cessation of Service. Upon the
expiration of the limited post-Service exercise period or (if earlier) upon the
specified expiration date of the option term, each such option shall terminate
and cease to be outstanding with respect to any vested shares for which the
option has not otherwise been exercised. However, each outstanding option shall,
immediately upon the Optionee’s cessation of Service for any reason, terminate
and cease to be outstanding with respect to any shares for which the option is
not otherwise at that time exercisable or in which the Optionee is not otherwise
at that time vested.

 

  •  

Should (i) the Optionee’s Service be terminated for misconduct (including, but
not limited to, any act of dishonesty, willful misconduct, fraud or
embezzlement) or (ii) the Optionee make any unauthorized use or disclosure of
confidential information or trade secrets of the Corporation or its parent or
subsidiary corporations, then in any such event all outstanding options held by
the Optionee under this Article Two shall terminate immediately and cease to be
outstanding.

2. The Plan Administrator shall have complete discretion, exercisable either at
the time the option is granted or at any time while the option remains
outstanding, to permit one or more options held by the Optionee under this
Article Two to be exercised, during the limited post-Service exercise period
applicable under subparagraph (1) above, not only with respect to the number of
vested shares of Common Stock for which each such option is exercisable at the
time of the Optionee’s cessation of Service but also with respect to one or more
subsequent installments of the option shares in which the Optionee would have
otherwise vested had such cessation of Service not occurred.

3. The Plan Administrator shall also have full power and authority to extend the
period of time for which the option is to remain exercisable following the
Optionee’s cessation of Service or death from the limited period in effect under
subparagraph (1) above to such greater period of time as the Plan Administrator
shall deem

 

8



--------------------------------------------------------------------------------

appropriate. In no event, however, shall such option be exercisable after the
specified expiration date of the option term.

E. Stockholder Rights.

An Optionee shall have no stockholder rights with respect to any shares covered
by the option until such individual shall have exercised the option and paid the
option price for the purchased shares.

F. Repurchase Rights.

The shares of Common Stock acquired upon the exercise of any Article Two option
grant may be subject to repurchase by the Corporation in accordance with the
following provisions:

(a) The Plan Administrator shall have the discretion to authorize the issuance
of unvested shares of Common Stock under this Article Two. Should the Optionee
cease Service while holding such unvested shares, the Corporation shall have the
right to repurchase any or all of those unvested shares at the option price paid
per share. The terms and conditions upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the instrument evidencing such repurchase right.

(b) All of the Corporation’s outstanding repurchase rights under this
Article Two shall automatically terminate, and all shares subject to such
terminated rights shall immediately vest in full, upon the occurrence of a
Corporate Transaction, except to the extent: (i) any such repurchase right is
expressly assigned to the successor corporation (or parent thereof) in
connection with the Corporate Transaction or (ii) such accelerated vesting is
precluded by other limitations imposed by the Plan Administrator at the time the
repurchase right is issued.

(c) The Plan Administrator shall have the discretionary authority, exercisable
either before or after the Optionee’s cessation of Service, to cancel the
Corporation’s outstanding repurchase rights with respect to one or more shares
purchased or purchasable by the Optionee under this Option Grant Program and
thereby accelerate the vesting of such shares in whole or in part at any time.

II. INCENTIVE OPTIONS

The terms and conditions specified below shall be applicable to all Incentive
Options granted under this Article Two. Incentive Options may only be granted to
individuals who are Employees of the Corporation. Options which are specifically
designated as “non-statutory” options when issued under the Plan shall not be
subject to such terms and conditions.

A. Dollar Limitation. The aggregate fair market value (determined as of the
respective date or dates of grant) of the Common Stock for which one or more
options granted to any Employee after December 31, 1986 under this Plan (or any
other option plan of the Corporation or its parent or subsidiary corporations)
may for the first time become exercisable as incentive stock options under the
Federal tax laws during any one calendar year shall not exceed the sum of One
Hundred Thousand Dollars ($100,000). To the extent the Employee holds two

(2) or more such options which become exercisable for the first time in the same
calendar year, then for purposes of the foregoing limitations on the
exercisability of such options as incentive stock options under the Federal tax
laws, each of those other options shall be deemed to become first exercisable in
that calendar year on the basis of the chronological order in which they were
granted, except to the extent otherwise provided under applicable law or
regulation. Should the number of shares of Common Stock for which any Incentive
Option first becomes exercisable in any calendar year exceed the applicable One
Hundred Thousand Dollar ($100,000) limitation, then that option may nevertheless
be exercised in that calendar year for the excess number of shares as a
non-statutory option under the Federal tax laws.

 

9



--------------------------------------------------------------------------------

B. 10% Stockholder. If any individual to whom an Incentive Option is granted is
the owner of stock (as determined under Section 424(d) of the Code) possessing
ten percent (10%) or more of the total combined voting power of all classes of
stock of the Corporation or any one of its parent or subsidiary corporations,
then the option price per share shall not be less than one hundred and ten
percent (110%) of the fair market value per share of Common Stock on the grant
date, and the option term shall not exceed five (5) years, measured from the
grant date.

Except as modified by the preceding provisions of this Section II, the
provisions of Articles One, Two and Five of the Plan shall apply to all
Incentive Options granted hereunder.

III. CORPORATE TRANSACTIONS/CHANGES IN CONTROL

A. In the event of any Corporate Transaction, each option or stock appreciation
right which is at the time outstanding under this Article Two shall
automatically accelerate so that each such option or stock appreciation right
shall, immediately prior to the specified effective date for the Corporate
Transaction, become fully exercisable with respect to the total number of shares
of Common Stock at the time subject to such option or stock appreciation right
and may be exercised as to all or any portion of such shares as fully-vested
shares. However, an outstanding option or stock appreciation right under this
Article Two shall not so accelerate if and to the extent: (i) such option or
stock appreciation right is, in connection with the Corporate Transaction,
either to be assumed by the successor corporation or parent thereof or to be
replaced with a comparable option or stock appreciation right relating to shares
of the capital stock of the successor corporation or parent thereof, (ii) such
option or stock appreciation right is to be replaced with a cash incentive
program of the successor corporation which preserves the spread existing on that
option or stock appreciation right at the time of the Corporate Transaction and
provides for subsequent payout in accordance with the same vesting schedule
applicable to such option or stock appreciation right, but only if such
replacement cash program would not otherwise result in the treatment of such
stock option or stock appreciation right as an item of deferred compensation
subject to Section 409A of the Code, or (iii) the acceleration of such option or
stock appreciation right is subject to other limitations imposed by the Plan
Administrator at the time of the grant of such option or stock appreciation
right. The determination of the comparability of the replacement option or stock
appreciation right under clause (i) above shall be made by the Plan
Administrator, and its determination shall be final, binding and conclusive.

B. Immediately following the consummation of the Corporate Transaction, all
outstanding options or stock appreciation right under this Article Two shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation or its parent company.

C. Each outstanding option under this Article Two which is assumed in connection
with the Corporate Transaction or is otherwise to continue in effect shall be
appropriately adjusted, immediately after such Corporate Transaction, to apply
and pertain to the number and class of securities which would have been issued
to the option holder, in consummation of such Corporate Transaction, had such
person exercised the option immediately prior to such Corporate Transaction.
Appropriate adjustments shall also be made to the option price payable per
share, provided the aggregate option price payable for such securities shall
remain the same. In addition, appropriate adjustments to reflect the Corporate
Transaction shall be made to (i) the class and number of securities available
for issuance over the remaining term of the Plan, (ii) the maximum number and/or
class of securities for which any one person may be granted stock options,
stand-alone stock appreciation rights, direct stock issuances (whether vested or
unvested) or other stock-based awards (whether in the form of restricted stock
units or other share-right awards) under this Plan per calendar year and
(iii) the maximum number and/or class of securities which may be issued pursuant
to Incentive Options granted under the Plan.

D. The Plan Administrator shall have the discretion, exercisable either at the
time the option or stock appreciation right is granted or at any time while the
option or stock appreciation right remains outstanding, to provide (upon such
terms as it may deem appropriate) for the automatic acceleration of one or more
outstanding options or stock appreciation rights which are assumed or replaced
in the Corporate Transaction and do not

 

10



--------------------------------------------------------------------------------

otherwise accelerate at that time, in the event the Optionee’s Service should
subsequently terminate within a designated period following the effective date
of such Corporate Transaction.

E. The grant of options or stock appreciation rights under this Article Two
shall in no way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

F. The Plan Administrator shall have the discretionary authority, exercisable
either at the time the option or stock appreciation right is granted or at any
time while the option or stock appreciation right remains outstanding, to
provide for the automatic acceleration of one or more outstanding options or
stock appreciation rights under this Article Two (and the termination of one or
more of the Corporation’s outstanding repurchase rights under this Article Two)
upon the occurrence of any Change in Control. The Plan Administrator shall also
have full power and authority to condition any such acceleration of outstanding
options or stock appreciation rights (and the termination of any outstanding
repurchase rights) upon the subsequent termination of the Optionee’s Service
within a specified period following the Change in Control.

G. Any option or stock appreciation right accelerated in connection with the
Change in Control shall remain fully exercisable until the expiration or sooner
termination of the term of that option or stock appreciation right.

H. The exercisability as incentive stock options under the Federal tax laws of
any options accelerated under this Section III in connection with a Corporate
Transaction or Change in Control shall remain subject to the dollar limitation
of Section II of this Article Two. To the extent such dollar limitation is
exceeded, the accelerated option shall be exercisable as a non-statutory option
under the Federal tax laws.

IV. PROHIBITION ON CERTAIN REPRICINGS OF OPTIONS AND STOCK APPRECIATION RIGHTS

Notwithstanding any other provision of the Plan and except for an adjustment
pursuant to Section VI.E of Article 1 hereof or a repricing approved by
stockholders, in no case may the Plan Administrator (1) amend an outstanding
stock option or stock appreciation right to reduce the exercise price or base
price of the award, (2) cancel, exchange, or surrender an outstanding stock
option or stock appreciation right in exchange for cash or other awards for the
purpose of repricing the award, or (3) cancel, exchange, or surrender an
outstanding stock option or stock appreciation right in exchange for a stock
option or stock appreciation right with an exercise or base price that is less
than the exercise or base price of the original award.

V. STOCK APPRECIATION RIGHTS

A. Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant awards of stock appreciation rights
in accordance with this Section V to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program. The
Plan Administrator shall determine the terms and conditions for each such award,
including the exercise price per share and maximum term of the award and the
time or times such award shall be exercisable, provided that in no event shall
the exercise price per share of the award be less than one hundred percent
(100%) of the fair market value of such Common Stock on the grant date and in no
event shall the award have a maximum term in excess of ten (10) years from the
grant date.

B. Tandem Rights. The following terms and conditions shall govern the grant and
exercise of Tandem Rights.

1. One or more Optionees may be granted a Tandem Right, exercisable upon such
terms and conditions as the Plan Administrator may establish, to elect between
the exercise of the underlying stock option for shares of Common Stock or the
surrender of that option in exchange for a distribution from the Corporation in
an amount

 

11



--------------------------------------------------------------------------------

equal to the excess of (i) the Fair Market Value (on the option surrender date)
of the number of shares in which the Optionee is at the time vested under the
surrendered option (or surrendered portion thereof) over (ii) the aggregate
exercise price payable for such vested shares.

2. No such option surrender shall be effective unless it is approved by the Plan
Administrator, either at the time of the actual option surrender or at any
earlier time. If the surrender is so approved, then the distribution to which
the Optionee shall accordingly become entitled under this Section V shall be
made in shares of Common Stock valued at Fair Market Value on the option
surrender date.

3. If the surrender of an option is not approved by the Plan Administrator, then
the Optionee shall retain whatever rights the Optionee had under the surrendered
option (or surrendered portion thereof) on the option surrender date and may
exercise such rights at any time prior to the later of (i) five (5) business
days after the receipt of the rejection notice or (ii) the last day on which the
option is otherwise exercisable in accordance with the terms of the instrument
evidencing such option, but in no event may such rights be exercised more than
ten (10) years after the date of the option grant.

C. Share Counting. Upon the exercise of any stock appreciation right under this
Section V, the share reserve under Section VI of Article One shall be reduced by
the gross number of shares as to which such right is exercised.

ARTICLE THREE

AUTOMATIC GRANT PROGRAM

I. AWARD TERMS

A. Automatic Grants. The provisions of the Automatic Grant Program were revised,
effective May 31, 2011, to increase the number of shares of Common Stock subject
to the restricted stock unit awards made under such program. The revised program
is subject to stockholder approval at the 2011 Annual Meeting. Accordingly, if
such stockholder approval is obtained, the awards to be made pursuant to the
Automatic Grant Program on and after the date of the 2011 Annual Meeting shall
be as follows:

1. Each individual who is first elected or appointed as a non-employee Board
member at any time on or after the date of the 2011 Annual Meeting shall
automatically be granted, on the date of such initial election or appointment,
restricted stock units covering 10,000 shares of Common Stock, provided such
individual has not previously been in the employ of the Corporation or any
Parent or Subsidiary (the “Initial Grant”).

2. On the date of each annual stockholders meeting, beginning with the 2011
Annual Meeting, each individual who is to continue to serve as a non-employee
Board member, whether or not such individual is standing for re-election to the
Board at that particular annual meeting, shall automatically be granted
restricted stock units covering 7,500 shares of Common Stock, provided that such
individual has served as a non-employee Board member for a period of at least
six (6) months (the “Annual Grant”). There shall be no limit on the number of
such Annual Grants any one continuing non-employee Board member may receive over
his or her period of Board service, and non-employee Board members who have
previously been in the employ of the Corporation (or any Parent or Subsidiary)
shall be eligible to receive one or more such Annual Grants over their period of
continued Board service.

3. Each restricted unit awarded under this Article Three shall entitle the
non-employee Board member to one share of Common Stock on the applicable
issuance date following the vesting of that unit.

B. Vesting of Awards and Issuance of Shares.

1. The shares of Common Stock subject to each Initial Grant shall vest as
follows: fifty percent (50%) of the shares shall vest upon the non-employee
Board member’s completion of one (1) year of Board service measured from the
date of the award, and the remaining shares shall vest in three (3) successive
equal annual installments

 

12



--------------------------------------------------------------------------------

upon the non-employee Board member’s completion of each of the next three
(3) years of Board service thereafter.

2. The shares of Common Stock subject to each Annual Grant shall vest upon
earlier of (i) the non-employee Board member’s completion of one (1) year of
Board service measured from the date of the award or (ii) the non-employee Board
member’s continuation in Board service through the day immediately preceding the
date of the first annual stockholders meeting following the award date.

3. Notwithstanding Paragraphs B.1 and B.2, should a non-employee Board member
cease Board service by reason of death or Permanent Disability, then each
Initial and Annual Grant made to such individual under this Article Three and
outstanding at the time of such cessation of Board service shall vest in full.

4. The shares of Common Stock underlying each Initial or Annual Grant which vest
in accordance with the foregoing vesting provisions shall be issued as they
vest; provided, however, that the Plan Administrator may structure one or more
Grants so that the issuance of the shares of Common Stock which vest under those
award is deferred, in accordance with the applicable requirements of Code
Section 409A and the regulations thereunder, beyond the vesting date to a
designated date or the occurrence of any earlier event such as cessation of
Board service or a Change in Control.

C. Dividend Equivalent Rights. Each restricted stock unit awarded under this
Article Three shall include a dividend equivalent right pursuant to which a book
account shall be established for the non-employee Board member and credited from
time to time with each dividend or distribution, whether in cash, securities or
other property (other than shares of Common Stock) which is made per issued and
outstanding share of Common Stock during the period the share of Common Stock
underlying that restricted stock unit remains unissued. The amount credited to
the book account with respect to such restricted stock unit shall be paid to the
non-employee Board member concurrently with the issuance of the share of Common
Stock underlying that unit, subject to the Corporation’s collection of any
applicable withholding taxes.

D. Changes to Automatic Grant Program. Subject to Section II.A of Article Five
hereofhereof and the other provisions of the Plan governing the awards that may
be made hereunder, the Board may at any time and from time to time amend the
Automatic Grant Program, without stockholder approval, to prospectively change
the types of awards that are to be made pursuant to the Initial Grants and
Annual Grants under the Automatic Grant Program, the methodology for determining
the number of shares of Common Stock to be subject to such awards (within the
Plan’s maximum share limit pursuant to Section VI of Article One) and the other
terms and conditions applicable to such awards).

II. CORPORATE TRANSACTION/CHANGE IN CONTROL

Should the non-employee Board member continue in Board service until the
effective date of an actual Corporate Transaction or Change in Control, then the
shares of Common Stock subject to each outstanding Initial and Annual Grant made
to such Board member shall, immediately prior to the effective date of that
Corporate Transaction or Change in Control, vest in full and shall be issued to
him or her as soon as administratively practicable thereafter, but in no event
more than fifteen (15) business days after such effective date, or shall
otherwise be converted into the right to receive the same consideration per
share of Common Stock payable to the other stockholders in the Corporate
Transaction or Change in Control and distributed at the same time as such
stockholder payments, but in no event shall the distribution to the non-employee
Board member be completed later than the later of (i) the close of the calendar
year in which the Corporate Transaction or Change in Control is effected or
(ii) the fifteenth (15th) day of the third (3rd) calendar month following such
effective date.

 

13



--------------------------------------------------------------------------------

ARTICLE FOUR

STOCK ISSUANCE PROGRAM

I. TERMS AND CONDITIONS OF STOCK ISSUANCES

Shares may be issued under the Stock Issuance Program through direct and
immediate purchases without any intervening stock option grants. The issued
shares shall be evidenced by a Stock Issuance Agreement (“Issuance Agreement”)
that complies with the terms and conditions of this Article Four. Shares of
Common Stock may also be issued under the Stock Issuance Program pursuant to
share right awards or restricted stock units which entitle the recipients to
receive the shares underlying those awards or units upon the attainment of
designated performance goals or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those awards or units. Awards granted under the Stock Issuance
Program, as well as awards denominated in cash, that are intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code may be granted under the Plan in accordance with Appendix A hereof.2

A. Consideration.

1. Shares of Common Stock drawn from the Corporation’s authorized but unissued
shares of Common Stock (“Newly Issued Shares”) shall be issued under the Stock
Issuance Program for one or more of the following items of consideration which
the Plan Administrator may deem appropriate in each individual instance:

(i) cash or cash equivalents (such as a personal check or bank draft) paid the
Corporation;

(ii) a promissory note payable to the Corporation’s order in one or more
installments, which may be subject to cancellation in whole or in part upon
terms and conditions established by the Plan Administrator;

(iii) past services rendered to the Corporation or any parent or subsidiary
corporation; or

(iv) any other valid consideration under the Delaware General Corporation Law.

2. Shares of Common Stock reacquired by the Corporation and held as treasury
shares (“Treasury Shares”) may be issued under the Stock Issuance Program for
such consideration (including one or more of the items of consideration
specified in subparagraph 1. above) as the Plan Administrator may deem
appropriate. Treasury Shares may, in lieu of any cash consideration, be issued
subject to such vesting requirements tied to the Participant’s period of future
Service or the Corporation’s attainment of specified performance objectives as
the Plan Administrator may establish at the time of issuance.

3. The consideration for any Newly Issued Shares or Treasury Shares issued under
this Stock Issuance Program shall have a value determined by the Plan
Administrator to be not less than one-hundred percent (100%) of the Fair Market
Value of those shares at the time of issuance.

B. Vesting Provisions.

1. Shares of Common Stock issued under the Stock Issuance Program may, in the
absolute discretion of the Plan Administrator, be fully and immediately vested
upon issuance or may vest in one or more installments over the Participant’s
period of Service. The elements of the vesting schedule applicable to any
unvested shares of Common Stock issued under the Stock Issuance Program, namely:

(i) the Service period to be completed by the Participant or the performance
objectives to be achieved by the Corporation,

(ii) the number of installments in which the shares are to vest,

(iii) the interval or intervals (if any) which are to lapse between
installments, and

 

2 

Stockholders are being asked to approve the additional features of the Plan for
grants of “performance-based compensation” within the meaning of Section 162(m)
of the Code set forth in Appendix A.

 

14



--------------------------------------------------------------------------------

(iv) the effect which death, Permanent Disability or other event designated by
the Plan Administrator is to have upon the vesting schedule, shall be determined
by the Plan Administrator and incorporated into the Issuance Agreement executed
by the Corporation and the Participant at the time such unvested shares are
issued. Shares of Common Stock may also be issued under the Stock Issuance
Program pursuant to share right awards or restricted stock units which entitle
the recipients to receive the shares underlying those awards or units upon the
attainment of designated performance goals or the satisfaction of specified
Service requirements or upon the expiration of a designated time period
following the vesting of those awards or units, including (without limitation) a
deferred distribution date following the termination of the Participant’s
Service.

2. The Participant shall have full stockholder rights with respect to any shares
of Common Stock issued to him or her under the Plan, whether or not his or her
interest in those shares is vested. Accordingly, the Participant shall have the
right to vote such shares and to receive any regular cash dividends paid on such
shares; provided, however, that no such dividends will become payable with
respect to a Performance-Based Award unless the applicable performance-vesting
condition or conditions for that award are attained. Any new, additional or
different shares of stock or other property (including money paid other than as
a regular cash dividend) which the Participant may have the right to receive
with respect to his or her unvested shares by reason of any stock dividend,
stock split, reclassification of Common Stock or other similar change in the
Corporation’s capital structure or by reason of any Corporate Transaction shall
be issued, subject to (i) the same vesting requirements applicable to his or her
unvested shares and (ii) such escrow arrangements as the Plan Administrator
shall deem appropriate.

3. Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock under the Plan, then those shares shall be
immediately surrendered to the Corporation for cancellation, and the Participant
shall have no further stockholder rights with respect to those shares. To the
extent the surrendered shares were previously issued to the Participant for
consideration paid in cash or cash equivalent (including the Participant’s
purchase-money promissory note), the Corporation shall repay to the Participant
the cash consideration paid for the surrendered shares and shall cancel the
unpaid principal balance of any outstanding purchase-money note of the
Participant attributable to such surrendered shares. The surrendered shares may,
at the Plan Administrator’s discretion, be retained by the Corporation as
Treasury Shares or may be retired to authorized but unissued share status.

4. The Participant shall not have any stockholder rights with respect to the
shares of Common Stock subject to a restricted stock unit or share right award
until that award vests and the shares of Common Stock are actually issued
thereunder. However, dividend-equivalent units may be paid or credited, either
in cash or in actual or phantom shares of Common Stock, on outstanding
restricted stock unit or share right awards, subject to such terms and
conditions as the Plan Administrator may deem appropriate; provided, however,
that no such dividend equivalents will become payable with respect to a
Performance-Based Award unless the applicable performance-vesting condition or
conditions for that award are attained.

5. The Plan Administrator may in its discretion elect to waive the surrender and
cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) which would otherwise occur upon the non-completion of the
vesting schedule applicable to such shares. Such waiver shall result in the
immediate vesting of the Participant’s interest in the shares of Common Stock as
to which the waiver applies. Such waiver may be effected at any time, whether
before or after the Participant’s cessation of Service or the attainment or
non-attainment of the applicable performance objectives.

6. Outstanding share right awards or restricted stock units under the Stock
Issuance Program shall automatically terminate, and no shares of Common Stock
shall actually be issued in satisfaction of those awards or units, if the
performance goals or Service requirements established for such awards or units
are not attained or satisfied. The Plan Administrator, however, shall have the
discretionary authority to issue vested shares of Common Stock under one or more
outstanding share right awards or restricted stock units as to which the
designated performance goals or Service requirements have not been attained or
satisfied.

 

15



--------------------------------------------------------------------------------

7. Notwithstanding the foregoing provisions of this Section B, the Plan
Administrator shall not waive any vesting requirements tied to the attainment of
performance objectives that are intended to qualify an outstanding award as
performance-based compensation under Code Section 162(m), except in the event of
the Participant’s cessation of Service by reason of death or Permanent
Disability or in connection with a Corporate Transaction or Change in Control.

II. CORPORATE TRANSACTIONS/CHANGE IN CONTROL

A. Upon the occurrence of any Corporate Transaction, all unvested shares of
Common Stock at the time outstanding under the Stock Issuance Program shall
immediately vest in full, except to the extent the Plan Administrator imposes
limitations in the Issuance Agreement which preclude such accelerated vesting in
whole or in part.

B. The Plan Administrator shall have the discretionary authority, exercisable
either in advance of any actually-anticipated Change in Control or at the time
of an actual Change in Control, to provide for the immediate and automatic
vesting of one or more unvested shares outstanding under the Stock Issuance
Program at the time of such Change in Control. The Plan Administrator shall also
have full power and authority to condition any such accelerated vesting upon the
subsequent termination of the Participant’s Service within a specified period
following the Change in Control.

C. Each outstanding restricted stock unit or share right award assumed in
connection with a Corporate Transaction or Change in Control or otherwise
continued in effect shall be adjusted immediately after the consummation of that
Corporate Transaction or Change in Control so as to apply to the number and
class of securities into which the shares of Common Stock subject to the award
immediately prior to the Corporate Transaction or Change in Control would have
been converted in consummation of such Corporate Transaction or Change in
Control had those shares actually been outstanding at that time. If any such
restricted stock unit or share right award is not so assumed or otherwise
continued in effect or replaced with a cash incentive program of the successor
corporation which preserves the Fair Market Value of the underlying shares of
Common Stock at the time of the Change in Control and provides for the
subsequent payout of that value in accordance with the same vesting schedule
applicable to those shares, then such unit or award shall vest, and the shares
of Common Stock subject to that unit or award shall be issued as fully-vested
shares, immediately prior to the consummation of the Corporate Transaction or
Change in Control.

D. The Plan Administrator shall have the discretionary authority to structure
one or more restricted stock unit or other share right awards under the Stock
Issuance Program so that the shares of Common Stock subject to those awards
shall automatically vest and become issuable in whole or in part immediately
upon the occurrence of a Corporate Transaction or Change in Control or upon the
subsequent termination of the Participant’s Service by reason of an Involuntary
Termination within a designated period following the effective date of that
Corporate Transaction or Change in Control.

III. TRANSFER RESTRICTIONS/SHARE ESCROW

A. Unvested shares may, in the Plan Administrator’s discretion, be held in
escrow by the Corporation until the Participant’s interest in such shares vests
or may be issued directly to the Participant with restrictive legends on the
certificates evidencing such unvested shares. To the extent an escrow
arrangement is utilized, the unvested shares and any securities or other assets
issued with respect to such shares (other than regular cash dividends) shall be
delivered in escrow to the Corporation to be held until the Participant’s
interest in such shares (or other securities or assets) vests. Alternatively, if
the unvested shares are issued directly to the Participant, the restrictive
legend on the certificates for such shares shall read substantially as follows:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE UNVESTED AND ARE ACCORDINGLY
SUBJECT TO (I) CERTAIN TRANSFER RESTRICTIONS AND (II) CANCELLATION OR REPURCHASE
IN THE EVENT THE REGISTERED HOLDER (OR HIS/HER PREDECESSOR IN INTEREST) CEASES
TO REMAIN IN THE CORPORATION’S SERVICE.

 

16



--------------------------------------------------------------------------------

SUCH TRANSFER RESTRICTIONS AND THE TERMS AND CONDITIONS OF SUCH CANCELLATION OR
REPURCHASE ARE SET FORTH IN A STOCK ISSUANCE AGREEMENT BETWEEN THE CORPORATION
AND THE REGISTERED HOLDER (OR HIS/HER PREDECESSOR IN INTEREST) DATED
                    , 20        , A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THE CORPORATION.”

B. The Participant shall have no right to transfer any unvested shares of Common
Stock issued to him or her under the Stock Issuance Program. For purposes of
this restriction, the term “transfer” shall include (without limitation) any
sale, pledge, assignment, encumbrance, gift, or other disposition of such
shares, whether voluntary or involuntary. Upon any such attempted transfer, the
unvested shares shall immediately be cancelled, and neither the Participant nor
the proposed transferee shall have any rights with respect to those shares.
However, the Participant shall have the right to make a gift of unvested shares
acquired under the Stock Issuance Program to his or her spouse or issue,
including adopted children, or to a trust established for such spouse or issue,
provided the donee of such shares delivers to the Corporation a written
agreement to be bound by all the provisions of the Stock Issuance Program and
the Issuance Agreement applicable to the gifted shares.

ARTICLE FIVE

MISCELLANEOUS

I. LOANS OR INSTALLMENT PAYMENTS

The Plan Administrator may, in its discretion, assist any Optionee or
Participant (other than an Optionee or Participant who is an executive officer
of the Corporation or any Parent or Subsidiary subject to the loan prohibition
provisions of the Sarbanes-Oxley Act of 2002) in the exercise of one or more
options granted to such Optionee under the Discretionary Grant Program or the
purchase of one or more shares issued to such Participant under the Stock
Issuance Program, including the satisfaction of any Federal and State income and
employment tax obligations arising therefrom, by (i) authorizing the extension
of a loan from the Corporation to such Optionee or Participant or
(ii) permitting the Optionee or Participant to pay the option price or purchase
price for the purchased Common Stock in installments over a period of years. Any
such loan or installment method of payment (including the interest rate and
terms of repayment) shall be upon such terms as the Plan Administrator specifies
in the applicable option or issuance agreement or otherwise deems appropriate
under the circumstances; provided, however, that all such terms shall be in
compliance with applicable laws and regulations. Loans or installment payments
may be authorized with or without security or collateral. However, the maximum
credit available to the Optionee or Participant may not exceed the option or
purchase price of the acquired shares plus any Federal and State income and
employment tax liability incurred by the Optionee or Participant in connection
with the acquisition of such shares.

II. AMENDMENT OF THE PLAN AND AWARDS

A. The Board shall have complete and exclusive power and authority to amend or
modify the Plan (or any component thereof) in any or all respects. However, no
such amendment or modification shall adversely affect the rights and obligations
with respect to stock options, stock appreciation rights, unvested stock
issuances or other stock-based awards at the time outstanding under the Plan
unless the Optionee or the Participant consents to such amendment or
modification. In addition, amendments to the Plan will be subject to stockholder
approval to the extent required under applicable law or regulation or pursuant
to the listing standards of the stock exchange (or the Nasdaq Stock Market) on
which the Common Stock is at the time primarily traded.

B. Options and stock appreciation rights may be granted under the Discretionary
Program and stock-based awards may be made under the Stock Issuance Program that
in each instance involve shares of Common Stock in excess of the number of
shares then available for issuance under the Plan, provided no shares shall
actually be issued pursuant to those grants or awards until the number of shares
of Common Stock available for issuance

 

17



--------------------------------------------------------------------------------

under the Plan is sufficiently increased either by (1) the automatic annual
share increase provisions of Section VI.B. of Article One or (2) the stockholder
approval of an amendment of the Plan sufficiently increasing the share reserve.
If stockholder approval is required and is not obtained within twelve
(12) months after the date the first excess grant or award made against such
contingent increase, then any options, stock appreciation rights or other
stock-based awards granted on the basis of such excess shares shall terminate
and cease to be outstanding.

III. TAX WITHHOLDING

A. The Corporation’s obligation to deliver shares of Common Stock upon the
exercise of stock options or stock appreciation rights or upon the issuance or
vesting of such shares under the Plan shall be subject to the satisfaction of
all applicable Federal, State and local income tax and employment tax
withholding requirements.

B. The Plan Administrator may, in its discretion, provide any or all holders of
non-statutory stock options, stock appreciation rights, restricted stock units
(other than the restricted stock units or stock option grants awarded under the
Automatic Grant Program) or any other share right awards pursuant to which
vested shares of Common Stock are to be issued under the Plan and any or all
Participants to whom vested or unvested shares of Common Stock are issued in a
direct issuance under the Stock Issuance Program with the right to use shares of
Common Stock in satisfaction of all or part of the Withholding Taxes to which
such holders may become subject in connection with the exercise of their options
or stock appreciation rights, the issuance to them of vested shares or the
subsequent vesting of unvested shares issued to them. Such right may be provided
to any such holder in either or both of the following formats:

Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such
non-statutory option or stock appreciation right or upon the issuance of
fully-vested shares, a portion of those shares with an aggregate Fair Market
Value equal to the percentage of the Withholding Taxes (not to exceed one
hundred percent (100%)) designated by the holder.

Stock Delivery: The election to deliver to the Corporation, at the time the
non-statutory option or stock appreciation right is exercised, the vested shares
are issued or the unvested shares subsequently vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the exercise, share issuance or share vesting triggering the Withholding Taxes)
with an aggregate Fair Market Value equal to the percentage of the Withholding
Taxes (not to exceed one hundred percent (100%)) designated by the holder. The
shares of Common Stock so delivered shall not be added to the shares of Common
Stock authorized for issuance under the Plan.

IV. EFFECTIVE DATE AND TERM OF PLAN

A. The Plan was adopted by the Board on July 23, 1993, and was approved by the
stockholders on the same date. The Plan became effective on September 29, 1993,
the date on which the shares of the Corporation’s Common Stock were first
registered under the 1934 Act. No further option grants or stock issuances shall
be made under the Predecessor Plans from and after the Effective Date.

B. Each stock option grant outstanding under the Predecessor Plans immediately
prior to the Effective Date of the Discretionary Grant Program shall be
incorporated into this Plan and treated as an outstanding option under this
Plan, but each such option shall continue to be governed solely by the terms and
conditions of the instrument evidencing such grant, and nothing in this Plan
shall be deemed to affect or otherwise modify the rights or obligations of the
holders of such options with respect to their acquisition of shares of Common
Stock thereunder. Each unvested share of Common Stock outstanding under the
Predecessor Plans on the Effective Date of the Stock Issuance Program shall
continue to be governed solely by the terms and conditions of the instrument
evidencing such share issuance, and nothing in this Plan shall be deemed to
affect or otherwise modify the rights or obligations of the holder of such
unvested shares.

 

18



--------------------------------------------------------------------------------

C. The option/vesting acceleration provisions of Section III of Article Two and
Section II of Article Four relating to Corporate Transactions and Changes in
Control may, in the Plan Administrator’s discretion, be extended to one or more
stock options or unvested share issuances which are outstanding under the
Predecessor Plans on the Effective Date of the Discretionary Option Grant and
Stock Issuance Programs but which do not otherwise provide for such
acceleration.

D. On March 16, 1995, the Board adopted an amendment to the Plan which
(i) increased the number of shares of Common Stock available for issuance under
the Plan by an additional 600,000 shares (as adjusted for the May 1995 stock
split), (ii) provided for an automatic annual increase to the existing share
reserve on the first trading day in each of the next five (5) fiscal years,
beginning with the 1996 fiscal year and continuing through fiscal year 2000,
equal to 1.4% of the total number of shares of Common Stock outstanding on the
last trading day of the fiscal year immediately preceding the fiscal year of
each such share increase and (iii) imposed certain limitations required under
applicable Federal tax laws with respect to Incentive Option grants. The
amendment was approved by the stockholders at the 1995 Annual Meeting on May 17,
1995.

E. On March 21, 1996, the Board adopted an amendment to the Plan which
(i) increased the number of shares of Common Stock available for issuance under
the Plan by an additional 600,000 shares, (ii) increased the limit on the
maximum number of shares of Common Stock issuable under the 1993 Plan prior to
the required cessation of further Incentive Option grants to 3,780,000 shares
plus an additional increase of 277,000 shares per fiscal year over each of the
next four (4) fiscal years, beginning with the 1997 fiscal year, (iii) revised
the Automatic Option Grant Program to eliminate the special one-time option
grant for 28,800 shares of Common Stock to each newly-elected or newly-appointed
non-employee Board member and implement a new option grant program pursuant to
which all eligible non-employee Board members will receive a series of automatic
option grants over their period of continued Board service. The amendment was
approved by the stockholders at the 1996 Annual Meeting.

F. On March 18, 1997, the Board adopted a series of amendments to the Plan which
(i) increased the number of shares of Common Stock reserved for issuance over
the term of the Plan by an additional 450,000 shares, (ii) rendered all
non-employee Board members eligible to receive option grants and direct stock
issuances under the Discretionary Option Grant and Stock Issuance Programs,
(iii) allowed unvested shares issued under the Plan and subsequently repurchased
by the Corporation at the option exercise price or direct issue price paid per
share to be reissued under the Plan, (iv) eliminated the plan limitation which
precluded the grant of additional Incentive Options once the number of shares of
Common Stock issued under the Plan, whether as vested or unvested shares,
exceeded a certain level, (v) removed certain restrictions on the eligibility of
non-employee Board members to serve as Plan Administrator, and (vi) effected a
series of additional changes to the provisions of the Plan (including the
stockholder approval requirements) in order to take advantage of the recent
amendments to Rule 16b-3 of the 1934 Act which exempts certain officer and
director transactions under the Plan from the short-swing liability provisions
of the federal securities laws. The March 18, 1997 amendments were approved by
the stockholders at the 1997 Annual Meeting.

G. On March 14, 2001, the Board adopted an amendment to the Plan which
(i) established an automatic share increase feature pursuant to which the share
reserve under the Plan will automatically increase on the first trading day in
January of each of the next five (5) calendar years, beginning with the 2002
calendar year and continuing through the 2006 calendar year, by an amount equal
to 4% of the total number of shares of Common Stock outstanding on the last
trading day of the calendar year immediately preceding the calendar year of each
such share increase and (ii) extended the termination date of the Plan from
June 30, 2003 to February 28, 2011. The March 14, 2001 amendment was approved by
the stockholders at the 2001 Annual Meeting.

H. On July 16, 2002, the Board adopted an amendment to the Plan which revised
the Automatic Option Grant Program to increase the size of the annual option
grant to be received by all eligible non-employee Board members over their
period of continued Board service from 4,000 to 8,000 shares of Common Stock.
The July 16, 2002 amendment was approved by the stockholders at the 2003 Annual
Meeting.

 

19



--------------------------------------------------------------------------------

I. On January 30, 2006, the Board amended and restated the Plan in order to
effect the following changes: (i) expand the scope of the Stock Issuance Program
to include restricted stock units and other stock-based awards which vest and
become payable upon the attainment of designated performance goals or the
satisfaction of specified service requirements or upon the expiration of a
designated time period following such vesting events, (ii) eliminate the limited
stock appreciation right provisions of the Plan so that no grants made on or
after January 1, 2006 under the Discretionary Grant Program or the Automatic
Option Grant Program shall contain those limited cash-out rights, (iii) bring
the provisions of the Plan into compliance with recent changes in the Nasdaq
requirements for listed companies and the final federal tax regulations
applicable to incentive stock options, (iv) specifically incorporate the
prohibition of the Sarbanes-Oxley Act of 2002 against loans to executive officer
and (v) effect a series of additional revisions to facilitate plan
administration.

J. On January 30, 2007, the Board amended and restated the Plan, to revise the
Automatic Grant Program to substitute restricted stock unit awards for the stock
option grants the non-employee Board member would otherwise receive under the
terms of the then-existing automatic stock option grant program. Each restricted
stock unit will cover one share of Common Stock, and the substitution is
accordingly effected at the rate of one restricted stock unit for every 1.6
shares of Common Stock which would otherwise have been the subject of an
automatic option grant made under the automatic stock option grant program. The
January 30, 2007 amendment also effected certain technical revisions to the Plan
relating to changes in capital structure. The January 30, 2007 amendment of the
Automatic Grant Program was approved by the stockholders at the 2007 Annual
Meeting.

K. On June 7, 2010, the Board amended and restated the Plan to extend the
termination date of the Plan from February 28, 2011 to June 6, 2020 and to
include a prohibition on certain repricings of stock options and stock
appreciation rights granted under the Plan without stockholder approval. The
June 7, 2010 amendments were approved by the stockholders at the 2010 Annual
Meeting.

L. On May 31, 2011, the Board amended and restated the Plan to (i) increase the
number of shares of Common Stock available for issuance over the term of the
Plan by an additional 3,300,000 shares, (ii) provide that Full-Value Awards
granted after the date of the 2011 Annual Meeting shall be counted against the
share limit set forth in Section VI of Article One as two shares for every one
share issued in connection with such award, (iii) increase the number of shares
of Common Stock subject to initial and annual grants of restricted stock units
made to non-employee Board members under the Automatic Grant Program,
(iv) provide that, subject to the limit on the maximum number of shares of
Common Stock issuable under the Plan and the other provisions set forth in the
Plan governing the awards that may be made hereunder, the Board may from time to
time prospectively change the types of awards that may be made pursuant to the
initial and annual grants for non-employee directors under the Automatic Grant
Program and the methodology for determining the number of shares of Common Stock
subject to those grants without stockholder approval and (v) provide that
certain awards intended to qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Code may be granted under the Plan pursuant
the terms set forth in Appendix A hereof. Stockholders are being asked to
approve the May 31, 2011 amendments at the 2011 Annual Meeting.

M. The Plan shall terminate upon the earlier of (i) June 6, 2020 or (ii) the
date on which all shares available for issuance under the Plan shall have been
issued as vested shares or cancelled pursuant to the exercise of stock
appreciation or other cash-out rights granted under the Plan. If the date of the
plan termination is determined under clause (i) above, then all option grants
and unvested share issuances outstanding on such date shall thereafter continue
to have force and effect in accordance with the provisions of the instruments
evidencing such grants or issuances.

V. USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares pursuant
to option grants or share issuances under the Plan shall be used for general
corporate purposes.

 

20



--------------------------------------------------------------------------------

VI. REGULATORY APPROVALS

A. The implementation of the Plan, the granting of any option under the Plan,
the issuance of any shares under the Stock Issuance Program, and the issuance of
Common Stock upon the exercise or surrender of the option grants made hereunder
shall be subject to the Corporation’s procurement of all approvals and permits
required by regulatory authorities having jurisdiction over the Plan, the
options granted under it, and the Common Stock issued pursuant to it.

B. No shares of Common Stock or other assets shall be issued or delivered under
this Plan unless and until there shall have been compliance with all applicable
requirements of Federal and State securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Plan, and all applicable listing requirements of any
securities exchange (or the Nasdaq Stock Market, if applicable) on which shares
of the Common Stock are then listed for trading.

VII. NO EMPLOYMENT/SERVICE RIGHTS

Neither the action of the Corporation in establishing the Plan, nor any action
taken by the Plan Administrator hereunder, nor any provision of the Plan shall
be construed so as to grant any individual the right to remain in the employ or
service of the Corporation (or any parent or subsidiary corporation) for any
period of specific duration, and the Corporation (or any parent or subsidiary
corporation retaining the services of such individual) may terminate such
individual’s employment or service at any time and for any reason, with or
without cause.

VIII. MISCELLANEOUS PROVISIONS

A. The right to acquire Common Stock or other assets under the Plan may not be
assigned, encumbered or otherwise transferred by any Optionee or Participant.

B. The provisions of the Plan relating to the exercise of options and the
vesting of shares shall be governed by the laws of the State of California, as
such laws are applied to contracts entered into and performed in such State.

C. The provisions of the Plan shall inure to the benefit of, and be binding
upon, the Corporation and its successors or assigns, whether by Corporate
Transaction or otherwise, and the Participants and Optionees and the legal
representatives, heirs or legatees of their respective estates.

D. The awards granted under this Plan are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of awards or any
shares of Common Stock or other cash or property received with respect to the
awards (including any value received from a disposition of the shares acquired
upon payment of the awards).

 

21



--------------------------------------------------------------------------------

APPENDIX A

Performance-Based Awards

Section 162(m) Performance-Based Awards. Any of the types of awards authorized
under the Plan, as well as cash bonuses, may be granted as awards intended to
satisfy the requirements for “performance-based compensation” within the meaning
of Section 162(m) of the Code (“Performance-Based Awards”). The grant, vesting,
exercisability or settlement of Performance-Based Awards may depend (or, in the
case of Qualifying Options or Qualifying Stock Appreciation Rights (each as
defined below), may also depend) on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or levels using
one or more of the Business Criteria set forth below (on an absolute or relative
basis) for the Corporation on a consolidated basis or for one or more of the
Corporation’s subsidiaries, segments, divisions or business units, or any
combination of the foregoing. Any Qualifying Option or Qualifying Stock
Appreciation Right shall be subject only to the requirements of Section A.1 and
A.3 in order for such award to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Any other Performance-Based
Award shall be subject to all of the following provisions of this Appendix A.
(Options and stock appreciation rights granted with an exercise or grant price
not less than the Fair Market Value of a share of Common Stock at the date of
grant are referred to as “Qualifying Options” and “Qualifying Stock Appreciation
Rights,” respectively.)

A.1 Class; Administrator. The eligible class of persons for Performance-Based
Awards under this Appendix A shall be officers and other key employees of the
Corporation (or its parent or subsidiary corporations). Performance-Based Awards
shall be approved by, and any certification required pursuant to Section A.4
must be made by, a committee of the Board that consists solely of two or more
outside directors as provided for in Section IV(A) of Article One of the Plan in
order for such awards to qualify as performance-based compensation within the
meaning Section 162(m) of the Code.

A.2 Performance Goals. The specific performance goals for Performance-Based
Awards (other than Qualifying Options and Qualifying Stock Appreciation Rights)
shall be, on an absolute or relative basis, established based on one or more of
the following business criteria (“Business Criteria”) as selected by the Plan
Administrator in its sole discretion: earnings per share, cash flow (which means
cash and cash equivalents derived from either net cash flow from operations or
net cash flow from operations, financing and investing activities), stock price,
total stockholder return, gross revenue, earnings or revenue growth, operating
income (before or after taxes), operating margin, net earnings or operating
income (before or after interest, taxes, depreciation, amortization and/or
stock-based compensation), market share, return on equity or on assets or on net
investment, cost containment or reduction, or any combination thereof. To the
extent applicable, these terms are used as applied under generally accepted
accounting principles or in the financial reporting of the Corporation or of its
subsidiaries from time to time. To qualify awards as performance-based under
Section 162(m), the applicable Business Criterion (or Business Criteria, as the
case may be) and specific performance goal or goals (“targets”) must be
established and approved by the Plan Administrator during the first 90 days of
the performance period (and, in the case of performance periods of less than one
year, in no event after 25% or more of the performance period has elapsed) and
while performance relating to such target(s) remains substantially uncertain
within the meaning of Section 162(m) of the Code. To the extent provided in the
applicable issuance agreement, performance targets and/or performance
measurements shall be adjusted to mitigate the unbudgeted impact of material,
unusual or nonrecurring gains and losses, accounting changes or other
extraordinary events not foreseen at the time the targets were set unless the
Plan Administrator provides otherwise at the time of establishing the targets.
The applicable performance measurement period may not be less than three months
nor more than 7 years.

A.3 Form of Payment; Maximum Performance-Based Award. Grants or awards under
this Appendix A may be settled in cash or shares of Common Stock or any
combination thereof. Grants of Qualifying Options and Qualifying Stock
Appreciation Rights and other Performance-Based Awards denominated in shares of
Common Stock that are granted to any one participant in any one calendar year
shall in the aggregate be subject to the per-participant share limit set forth
in Section VI(D) of Article One of the Plan,

 

22



--------------------------------------------------------------------------------

subject to adjustment as provided in Section VI(F) of Article One of the Plan.
In addition, the aggregate amount of compensation to be paid to any one
participant in respect of the Performance-Based Awards denominated in cash and
granted to that participant in any one calendar year, either individually or in
the aggregate, shall not exceed $5 million per fiscal year (or portion thereof)
included with the applicable performance period. Awards that are cancelled
during the year shall be counted against this limit to the extent required by
Section 162(m) of the Code.

A.4 Certification of Payment. Before any Performance-Based Award under this
Appendix A (other than Qualifying Options and Qualifying Stock Appreciation
Rights) is paid and to the extent required to qualify the award as
performance-based compensation within the meaning of Section 162(m) of the Code,
the Plan Administrator must certify in writing that the performance target(s)
and any other material terms of the Performance-Based Award were in fact timely
satisfied.

A.5 Reservation of Discretion. The Plan Administrator will have the discretion
to determine the restrictions or other limitations of the individual awards
granted under this Appendix A including the authority to reduce awards, payouts
or vesting or to pay no awards, in its sole discretion, if the Plan
Administrator preserves such authority at the time of grant by language to this
effect in its authorizing resolutions or otherwise. However, the Plan
Administrator shall not waive any vesting requirements of an outstanding
Performance-Based Award that are tied to the attainment of performance
objectives established for that award pursuant to this Appendix A, except in the
event of the Participant’s cessation of Service by reason of death or Permanent
Disability or in connection with a Corporate Transaction or Change in Control.

A.6 Expiration of Grant Authority. As required pursuant to Section 162(m) of the
Code and the regulations promulgated thereunder, the Plan Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying Stock Appreciation Rights) shall terminate
upon the first meeting of the Corporation’s stockholders that occurs in the
fifth year following the year in which the Corporation’s stockholders first
approve this Appendix, subject to any subsequent extension that may be approved
by stockholders.

 

23